NUMBER 13-11-00215-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


L. M. HEBERT III,                                                             Appellant,

                                            v.

MARTIN R. HEBERT III,                                                          Appellee.


                     On appeal from the 60th District Court
                         of Jefferson County, Texas.


                          MEMORANDUM OPINION
               Before Justices Rodriguez, Benavides, and Perkes
                       Memorandum Opinion Per Curiam

       This case is before the Court on a “Joint Motion to Remand in Aid of Settlement.”

The parties have reached an agreement with regard to the disposition of the matters

currently on appeal. Pursuant to agreement, the parties request this Court to remand

this case to the trial court for rendition of a judgment in accordance with the agreement of

the parties.
       The joint motion to remand in aid of settlement is GRANTED. Accordingly, we

SET ASIDE the trial court=s judgment without regard to the merits, and REMAND this

case to the trial court for rendition of judgment in accordance with the parties= agreement.

See TEX. R. APP. P. 42.1(a)(2)(B).

       Costs will be taxed against appellant. See TEX. R. APP. P. 42.1(d) ("Absent

agreement of the parties, the court will tax costs against the appellant.").



                                                                       PER CURIAM

Delivered and filed the
30th day of August, 2012.




                                             2